DETAILED ACTION

The present application 17408,344, filed on 08/20/2021, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are pending.
      Drawings
2	The drawings received on 08/20/2021 are accepted by the Examiner.
			 	      
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 03/15/2022, 03/25/2022 and 06/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Review under 35 USC § 101
4.	Claims 1-20 are directed to a machine, a process and an article of manufacture have been reviewed.  Claims 1-8 are appeared to be in one of the statutory categories [e.g. Machine], comprising a processor and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations including receiving a table key to retrieve offset location data to locate a node in a tree structure.  Claims 1-8 do not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG.   Claims 9-15 are appeared to be in one of the statutory categories [e.g. a process], the process includes receiving a table key to retrieve offset location data to locate a node in a tree structure to facilitate performance of operations.  Claims 9-15 do not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 16-20 are appeared to be in one of the statutory categories [e.g. an article of Manufacture]. Claims 16-20 recites a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations including receiving a table key to retrieve offset location data to locate a node in a tree structure. Claims 16-20 do not fall within at least one of the grouping of abstract ideas enumerated in the 2019 PEG.  Therefore, 1-20 are qualified as eligible subject Matter under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5, 7-10, 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Pundir (US 2017/0212891 A1) and in view of Wang (US 2019/0026301 A1).
	Referring to claim 1, Pundir discloses a system (See Figure 2, para. [0031], a system), comprising: a processor; and a memory that stores executable instructions that, when executed by the processor (See para. [0030]- para. [0032] and Figures 1 and 2, a storage system having one or more central processing units coupled to a memory) facilitate performance of operations, comprising: maintaining an attribute index comprising a tree structure (See para. [0053] a dense tree structure) that maps hash function-obtained hash key data to offset location data of offset locations in a table segment (See para. [0042], para. [0048], para. [0053], para. [0055] and Figures 3 and 4, a dense tree metadata structure has been stored and allow access to locate an offset range of a volume using one or more extent keys, the extent keys are stored in the extent store are used to maintain in-core mappings [e.g. embodied as hash tables] of extent keys) implemented in an append-only storage medium (See para. [0076] and Figure 3, the entire NVRAM 280 embodied as NVlogs 285 includes all the NvLogs 335, 345, 355 is an appended-only storage);
 receiving a table key corresponding to a value in the table segment; and retrieving, based on the table key, offset location data from the attribute index, the offset location data corresponding to an offset location of the value in the table segment (See para. [0052] and para. [0055], Figures 3-5, the system obtains one or more extent keys associated with one or more extents, each extent key is substantially identical to hash value associated with the extent, the system passes the extent key to appropriate extent store instance which performs an extent key to SSD mapping to determine the location on SSD for the extent);
the retrieving comprising, using primary hash function information obtained from hashing the table key to locate a node in the tree structure, in response to determining that the node in the tree structure maps to the offset location data, returning the offset location data (See para. [0053], the system retrieves a dense tree metadata structure associated with an offset range of a volume, the system searches for lookup one or more volume metadata entries of the dense tree to obtain one or more extent keys [e.g. hash values] , each dense tree embodied as a multiple levels of a search structure with offset range entries at each level and provides mapping from offset locations), and in response to determining that the node in the tree structure maps does not map to the offset location data, using […] hash function information obtained from hashing the table key to locate a child node of the node in the tree structure to retrieve the offset location data (See para. [0053]-para. [0055], if the requested range or portion not found in the top level of the tree, a metadata page associated with an index entry at the next lower tree is accessed, the metadata page at the next level is then searched to find entries, the process is iterated until one or more volume metadata entries of a level are enforced to ensure that the extent key(s) for the entire requested read range are found, each extent key is processed by the volume layer to an appropriate extent store instance which performs an extent key to SSD mapping to determine the location on SSD for the extent).
Pundir does not explicitly disclose using a secondary hash function to locate a child node of the node in the tree structure to retrieve the offset location data.
Wang discloses using a secondary hash function to locate a child node of the node in the tree structure to retrieve the offset location data (See para. [0059] and para. [0060], the collision index 708 serves to ensure that each key 622 is unique, the collision index 708 can be an integer value (e.g., 64 bit value) that is used and incremented with each collision. Since the size of the key 622 is less than the size of the file name, it is possible that two different file names will generate the same hash value for both the case folded name and original name. For example, using the hash function is CRC32, both names "oxueekz" and "pyqptgs" produce the CRC hash value: 0x42EC27D5, which is a collision. When this happens, a different collision index is used so that the two file names have different keys).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Wang teachings in the Pundir system. Skilled artisan would have been motivated to use a secondary hash function to locate a child node of the node in the tree structure to retrieve the offset location data, as taught by Wang in order to ensure each key is unique (See Wang, para. [0059]). In addition, both of the references (Pundir and Wang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as key indices. This close relation between both of the references highly suggests an expectation of success.

As to claim 2, Pundir discloses using the primary hash function information obtained from the hashing the table key (See para. [0054], each extent key is substantially identical to hash value associated with the extent, the hash value as calculated during the write request for the extent).
Wang discloses the hash value comprising the primary hash function information  (See [0056]-para [0059] and Figures 6 and 7, they key includes a parent inode that serves a parent key and secondary hash information  (See para. [0059] and para. [0060], the collision index 708 serves to ensure that each key 622 is unique, the collision index 708 can be an integer value (e.g., 64 bit value) that is used and incremented with each collision. Since the size of the key 622 is less than the size of the file name, it is possible that two different file names will generate the same hash value for both the case folded name and original name. For example, using the hash function is CRC32, both names "oxueekz" and "pyqptgs" produce the CRC hash value: 0x42EC27D5, which is a collision. When this happens, a different collision index is used so that the two file names have different keys).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Wang teachings in the Pundir system. Skilled artisan would have been motivated to use a secondary hash function to locate a child node of the node in the tree structure to retrieve the offset location data, as taught by Wang in order to ensure each key is unique (See Wang, para. [0059]). In addition, both of the references (Pundir and Wang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as key indices. This close relation between both of the references highly suggests an expectation of success.


Pundir in view of Wang does not explicitly disclose dividing the hash value into a series of hash parts.
Sivasubramaniam discloses hashing the table key into a hash value; and dividing the hash value into a series of hash parts. (See col 33, lines 1-67, hashing key with a composite key includes different parts, e.g. a hash part and a range key); and dividing the hash value into a series of hash parts comprising the primary hash function information and a secondary hash part corresponding to the […] hash function information (See col 33, lines 1-67 grouping multiple items in the table have the primary key, the primary key is a composite key with different parts).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Sivasubramaniam teachings in the Pundir system. Skilled artisan would have been motivated to hash table keys into a series of hash parts corresponding to each table key, taught by Sivasubramaniam in the Pundir system in order to ensure that the value (or combination of values) for attributes names is unique or each item in the table and a multi-part key maintains a hierarchy between the first and second index values (See Sivasubramaniam, col 41, lines 1-10). In addition, all of the references (Pundir, Wang and Sivasubramaniam) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data indexing. This close relation between all of the references highly suggests an expectation of success.
As to claims 3 and 13, Pundir discloses wherein the using the […] hash function information obtained from hashing the table key to locate the child node comprises: determining that the child node corresponds to a linked list data structure (See para. [0062] and para. [0083] and Figure 8, the volume metadata stored on the tree is preferably organized in a manner that is efficient both to search, in order to service read requests and to traverse (walk) in ascending order of offset to accomplish merges to lower levels of the tree. The B+ tree has certain properties that satisfy these requirements, including storage of all data (i.e., volume metadata entries 600) in leaves 830 and storage of the leaves as sequentially accessible, e.g., as one or more linked lists).
As to claim 5, Pundir discloses using the offset location data in handling read operations and update operations (See para. [0042] and para. [0048], the operations are read operations and put operation).
As to claim 7, Pundir discloses wherein the table segment comprises a non-distributed associative array of keys that points to values, wherein a value for a key of the keys appears at most once (See para. [0025], para. [0041] and para. [0061] the metadata managed by the volume layer is illustratively embodied as mappings from addresses, i.e., logical block addresses (LBAs), of a logical unit (LUN) accessible by a host to durable extent keys. Each extent key is a unique cluster-wide identifier associated with a storage location for an extent, which is a variable length block of data that may be aggregated from one or more write requests directed to a LBA range (i.e., offset range) of the LUN. The volume layer organizes the metadata as a multi-level dense tree structure, wherein each level of the dense tree includes volume metadata entries for storing the volume metadata mappings. The LUN may be apportioned into multiple volumes, each of which may be partitioned into multiple regions (e.g., allotted as disjoint offset ranges), wherein each region is represented by a dense tree).
As to claim 8, Pundir discloses a table entry of the table segment comprises a tuple comprising a key, a value, and a version (See para. [0040], para. [0054] and Figure 6, creating a volume ID/LUN key-value pair in the database, using the LUN ID and LBA (or LBA range), the volume mapping technique may provide a volume ID, e.g., using appropriate associations in the cluster database).
Referring to claim 9, Pundir discloses a method, comprising: 
receiving, by a system comprising a processor, a table key corresponding to a value in a table segment of an attribute index that maps hash function-obtained hash key data to offset location data of offset locations in the table segment (See para. [0052] and para. [0055], Figures 3-5, the system obtains one or more extent keys associated with one or more extents, each extent key is substantially identical to hash value associated with thte extent, the system passes the extent key to appropriate extent store instance which performs an extent key to SSD mapping to determine the location on SSD for the extent);  and retrieving, by the system and based on the table key, offset location data from the attribute index, the offset location data corresponding to an offset location of the value in the table segment, the retrieving comprising, using primary hash function information obtained from hashing the table key to locate a node in the tree structure (See para. [0053], the system retrieves a dense tree metadata structure associated with an offset range of a volume, the system searches for lookup one or more volume metadata entries of the dense tree to obtain one or more extent keys [e.g. hash values] , each dense tree embodied as a multiple levels of a search structure with offset range entries at each level and provides mapping from offset locations), and in response to determining that the node in the tree structure maps does not map to the offset location data, using […] hash function information obtained from hashing the table key to locate a child node of the node in the tree structure to retrieve the offset location data (See para. [0053]-para. [0055], if the requested range or portion not found in the top level of the tree, a metadata page associated with an index entry at the next lower tree is accessed, the metadata page at the next level is then searched to find entries, the process is iterated until one or more volume metadata entries of a level are enforced to ensure that the extent key(s) for the entire requested read range are found, each extent key is processed by the volume layer to an appropriate extent store instance which performs an extent key to SSD mapping to determine the location on SSD for the extent).
Pundir does not explicitly disclose using a secondary hash function to locate a child node of the node in the tree structure to retrieve the offset location data.
Wang discloses using a secondary hash function to locate a child node of the node in the tree structure to retrieve the offset location data (See para. [0059] and para. [0060], the collision index 708 serves to ensure that each key 622 is unique, the collision index 708 can be an integer value (e.g., 64 bit value) that is used and incremented with each collision. Since the size of the key 622 is less than the size of the file name, it is possible that two different file names will generate the same hash value for both the case folded name and original name. For example, using the hash function is CRC32, both names "oxueekz" and "pyqptgs" produce the CRC hash value: 0x42EC27D5, which is a collision. When this happens, a different collision index is used so that the two file names have different keys).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Wang teachings in the Pundir system. Skilled artisan would have been motivated to use a secondary hash function to locate a child node of the node in the tree structure to retrieve the offset location data, as taught by Wang in order to ensure each key is unique (See Wang, para. [0059]). In addition, both of the references (Pundir and Wang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as key indices. This close relation between both of the references highly suggests an expectation of success.
.
As to claim 10, Pundir discloses wherein the receiving the offset location data comprises: in response to determining, by the system, that the node in the tree structure maps to the offset location data, returning the offset location data (See para. [0053], the system retrieves a dense tree metadata structure associated with an offset range of a volume, the system searches for lookup one or more volume metadata entries of the dense tree to obtain one or more extent keys [e.g. hash values] , each dense tree embodied as a multiple levels of a search structure with offset range entries at each level and provides mapping from offset locations).
Referring to claim 16, Pundir discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor (See para. [0030]- para. [0032] and Figures 1 and 2, a storage system having one or more central processing units coupled to a memory), facilitate performance of operations, the operations comprising: maintaining a tree structure (See para. [0053] a dense tree structure) that maps hash key data to offset locations in a table segment (See para. [0042], para. [0048], para. [0053], para. [0055] and Figures 3 and 4, a dense tree metadata structure has been stored and allow access to locate an offset range of a volume using one or more extent keys, the extent keys are stored in the extent store are used to maintain in-core mappings [e.g. embodied as hash tables] of extent keys); receiving a table key corresponding to a value in the table segment (See para. [0052] and para. [0055], Figures 3-5, the system obtains one or more extent keys associated with one or more extents, each extent key is substantially identical to hash value associated with the extent, the system passes the extent key to appropriate extent store instance which performs an extent key to SSD mapping to determine the location on SSD for the extent);
using primary hash function information obtained from hashing the table key to locate a node in the tree structure (See para. [0053], the system retrieves a dense tree metadata structure associated with an offset range of a volume, the system searches for lookup one or more volume metadata entries of the dense tree to obtain one or more extent keys [e.g. hash values] , each dense tree embodied as a multiple levels of a search structure with offset range entries at each level and provides mapping from offset locations); and in response to determining that the node in the tree structure maps does not map to the offset location data, using […] hash function information obtained from hashing the table key to locate a child node of the node in the tree structure to retrieve the offset location data (See para. [0053]-para. [0055], if the requested range or portion not found in the top level of the tree, a metadata page associated with an index entry at the next lower tree is accessed, the metadata page at the next level is then searched to find entries, the process is iterated until one or more volume metadata entries of a level are enforced to ensure that the extent key(s) for the entire requested read range are found, each extent key is processed by the volume layer to an appropriate extent store instance which performs an extent key to SSD mapping to determine the location on SSD for the extent).
Pundir does not explicitly disclose using a secondary hash function to locate a child node of the node in the tree structure to retrieve the offset location data.
Wang discloses using a secondary hash function to locate a child node of the node in the tree structure to retrieve the offset location data (See para. [0059] and para. [0060], the collision index 708 serves to ensure that each key 622 is unique, the collision index 708 can be an integer value (e.g., 64 bit value) that is used and incremented with each collision. Since the size of the key 622 is less than the size of the file name, it is possible that two different file names will generate the same hash value for both the case folded name and original name. For example, using the hash function is CRC32, both names "oxueekz" and "pyqptgs" produce the CRC hash value: 0x42EC27D5, which is a collision. When this happens, a different collision index is used so that the two file names have different keys).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Wang teachings in the Pundir system. Skilled artisan would have been motivated to use a secondary hash function to locate a child node of the node in the tree structure to retrieve the offset location data, as taught by Wang in order to ensure each key is unique (See Wang, para. [0059]). In addition, both of the references (Pundir and Wang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as key indices. This close relation between both of the references highly suggests an expectation of success.
As to claim 17, Pundir discloses wherein the maintaining the tree structure (See para. [0034], para. [0059], para. [0064], para [0076], the index entry is configured to map (offset, length) to a page key (e.g. an extent key) of a metadata page, a page containing one or more volume metadata entries, at a next lower level of a dense tree) further comprises: hashing table keys in a memory key index into respective hash values (See para. [0042], para. [0048], para. [0053], para. [0055] and Figures 3 and 4, a dense tree metadata structure has been stored and allow access to locate an offset range of a volume using one or more extent keys, the extent keys are stored in the extent store are used to maintain in-core mappings [e.g. embodied as hash tables] of extent keys).
As to claim 20, Pundir does not explicitly disclose updating the attribute index based on the subgroups (See col 33, lines 1-67 using the primary key with the hash part and the range key to index attribute values in one or more database partitions).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Sivasubramaniam teachings in the Pundir system. Skilled artisan would have been motivated to hash table keys into a series of hash parts corresponding to each table key, taught by Sivasubramaniam in the Pundir system in order to ensure that the value (or combination of values) for attributes names is unique or each item in the table and a multi-part key maintains a hierarchy between the first and second index values (See Sivasubramaniam, col 41, lines 1-10). In addition, all of the references (Wang, Pundir and Sivasubramaniam) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data indexing. This close relation between all of the references highly suggests an expectation of success.
6.	Claims 4, 11, 12, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable by Pundir (US 2017/0212891 A1) and in view of Wang (US 2019/0026301 A1) and further in view of Sivasubramaniam (US Patent 8,572,091 B1).
As to claim 4, Pundir discloses maintaining the attribute index (See para. [0034], para. [0059], para. [0064], para [0076], the index entry is configured to map (offset, length) to a page key (e.g. an extent key) of a metadata page, a page containing one or more volume metadata entries, at a next lower level of a dense tree) further comprises: hashing table keys in a memory key index into respective hash values (See para. [0042], para. [0048], para. [0053], para. [0055] and Figures 3 and 4, a dense tree metadata structure has been stored and allow access to locate an offset range of a volume using one or more extent keys, the extent keys are stored in the extent store are used to maintain in-core mappings [e.g. embodied as hash tables] of extent keys).
Pundir does not explicitly disclose dividing the hash values into respective series of hash parts; grouping the table keys into subgroups based upon the respective hash parts; and updating the attribute index based on the subgroups.
Sivasubramaniam discloses dividing the hash values into respective series of hash parts (See col 33, lines 1-67, hashing primary key with a composite key includes different parts, e.g. a hash part and a range key); grouping the table keys into subgroups based upon the respective hash parts (See col 33, lines 1-67 grouping multiple items in the table have the primary key, the primary key is a composite key with different parts); and updating the attribute index based on the subgroups (See col 33, lines 1-67 using the primary key with the hash part and the range key to index attribute values in one or more database partitions).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Sivasubramaniam teachings in the Pundir system. Skilled artisan would have been motivated to hash table keys into a series of hash parts corresponding to each table key, taught by Sivasubramaniam in the Pundir system in order to ensure that the value (or combination of values) for attributes names is unique or each item in the table and a multi-part key maintains a hierarchy between the first and second index values (See Sivasubramaniam, col 41, lines 1-10). In addition, all of the references (Wang, Pundir and Sivasubramaniam) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data indexing. This close relation between all of the references highly suggests an expectation of success.
As to claim 11, Pundir discloses using the primary hash function information obtained from the hashing the table key comprises: hashing, by the system, the table key into a hash value (See para. [0054], each extent key is substantially identical to hash value associated with the extent, the hash value as calculated during the write request for the extent).
Pundir in view of Wang does not explicitly disclose dividing the hash value into a series of hash parts.
Sivasubramaniam discloses hashing the table key into a hash value; and dividing the hash value into a series of hash parts (See col 33, lines 1-67, hashing key with a composite key includes different parts, e.g. a hash part and a range key).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Sivasubramaniam teachings in the Pundir system. Skilled artisan would have been motivated to hash table keys into a series of hash parts corresponding to each table key, taught by Sivasubramaniam in the Pundir system in order to ensure that the value (or combination of values) for attributes names is unique or each item in the table and a multi-part key maintains a hierarchy between the first and second index values (See Sivasubramaniam, col 41, lines 1-10). In addition, all of the references (Pundir, Wang and Sivasubramaniam) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data indexing. This close relation between all of the references highly suggests an expectation of success.
As to claim 12, Pundir in view of Wang the hash value comprising the primary hash function information (See Wang, [0056]-para [0059] and Figures 6 and 7, they key includes a parent inode that serves a parent key) and secondary hash information (See Wang, para. [0059] and para. [0060], the collision index 708 serves to ensure that each key 622 is unique, the collision index 708 can be an integer value (e.g., 64 bit value) that is used and incremented with each collision. Since the size of the key 622 is less than the size of the file name, it is possible that two different file names will generate the same hash value for both the case folded name and original name. For example, using the hash function is CRC32, both names "oxueekz" and "pyqptgs" produce the CRC hash value: 0x42EC27D5, which is a collision. When this happens, a different collision index is used so that the two file names have different keys).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Wang teachings in the Pundir system. Skilled artisan would have been motivated to use a secondary hash function to locate a child node of the node in the tree structure to retrieve the offset location data, as taught by Wang in order to ensure each key is unique (See Wang, para. [0059]). In addition, both of the references (Pundir and Wang) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as key indices. This close relation between both of the references highly suggests an expectation of success.

Pundir in view of Wang does not explicitly disclose dividing the hash value into a series of hash parts.
Sivasubramaniam discloses hashing the table key into a hash value; and dividing the hash value into a series of hash parts. (See col 33, lines 1-67, hashing key with a composite key includes different parts, e.g. a hash part and a range key); and dividing the hash value into a series of hash parts comprising the primary hash function information and a secondary hash part corresponding to the […] hash function information (See col 33, lines 1-67 grouping multiple items in the table have the primary key, the primary key is a composite key with different parts).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Sivasubramaniam teachings in the Pundir system. Skilled artisan would have been motivated to hash table keys into a series of hash parts corresponding to each table key, taught by Sivasubramaniam in the Pundir system in order to ensure that the value (or combination of values) for attributes names is unique or each item in the table and a multi-part key maintains a hierarchy between the first and second index values (See Sivasubramaniam, col 41, lines 1-10). In addition, all of the references (Pundir, Wang and Sivasubramaniam) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data indexing. This close relation between all of the references highly suggests an expectation of success.
As to claim 14, Pundir discloses hashing, by the system, table keys in a memory key index into respective hash values (See para. [0042], para. [0048], para. [0053], para. [0055] and Figures 3 and 4, a dense tree metadata structure has been stored and allow access to locate an offset range of a volume using one or more extent keys, the extent keys are stored in the extent store are used to maintain in-core mappings [e.g. embodied as hash tables] of extent keys).
Pundir does not explicitly disclose dividing the hash values into respective series of hash parts;; and dividing, by the system, the hash values into respective series of hash parts.
Sivasubramaniam discloses dividing the hash values into respective series of hash parts (See col 33, lines 1-67, hashing primary key with a composite key includes different parts, e.g. a hash part and a range key); grouping the table keys into subgroups based upon the respective hash parts (See col 33, lines 1-67 grouping multiple items in the table have the primary key, the primary key is a composite key with different parts).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Sivasubramaniam teachings in the Pundir system. Skilled artisan would have been motivated to hash table keys into a series of hash parts corresponding to each table key, taught by Sivasubramaniam in the Pundir system in order to ensure that the value (or combination of values) for attributes names is unique or each item in the table and a multi-part key maintains a hierarchy between the first and second index values (See Sivasubramaniam, col 41, lines 1-10). In addition, all of the references (Wang, Pundir and Sivasubramaniam) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data indexing. This close relation between all of the references highly suggests an expectation of success.
As to claim 15, Pundir does not explicitly disclose grouping the table keys into subgroups based upon the respective hash parts; and updating the attribute index based on the subgroups.
Sivasubramaniam discloses grouping the table keys into subgroups based upon the respective hash parts (See col 33, lines 1-67 grouping multiple items in the table have the primary key, the primary key is a composite key with different parts); and updating the attribute index based on the subgroups (See col 33, lines 1-67 using the primary key with the hash part and the range key to index attribute values in one or more database partitions).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Sivasubramaniam teachings in the Pundir system. Skilled artisan would have been motivated to hash table keys into a series of hash parts corresponding to each table key, taught by Sivasubramaniam in the Pundir system in order to ensure that the value (or combination of values) for attributes names is unique or each item in the table and a multi-part key maintains a hierarchy between the first and second index values (See Sivasubramaniam, col 41, lines 1-10). In addition, all of the references (Wang, Pundir and Sivasubramaniam) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data indexing. This close relation between all of the references highly suggests an expectation of success.

As to claim 18, Pundir does not explicitly disclose dividing the hash values into respective series of hash parts.
 Sivasubramaniam discloses dividing the hash values into respective series of hash parts (See col 33, lines 1-67, hashing primary key with a composite key includes different parts, e.g. a hash part and a range key).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Sivasubramaniam teachings in the Pundir system. Skilled artisan would have been motivated to hash table keys into a series of hash parts corresponding to each table key, taught by Sivasubramaniam in the Pundir system in order to ensure that the value (or combination of values) for attributes names is unique or each item in the table and a multi-part key maintains a hierarchy between the first and second index values (See Sivasubramaniam, col 41, lines 1-10). In addition, all of the references (Wang, Pundir and Sivasubramaniam) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data indexing. This close relation between all of the references highly suggests an expectation of success.
As to claim 19, Pundir does not explicitly disclose grouping the table keys into subgroups based upon the respective hash parts.
Sivasubramaniam discloses grouping the table keys into subgroups based upon the respective hash parts (See col 33, lines 1-67 grouping multiple items in the table have the primary key, the primary key is a composite key with different parts).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Sivasubramaniam teachings in the Pundir system. Skilled artisan would have been motivated to hash table keys into a series of hash parts corresponding to each table key, taught by Sivasubramaniam in the Pundir system in order to ensure that the value (or combination of values) for attributes names is unique or each item in the table and a multi-part key maintains a hierarchy between the first and second index values (See Sivasubramaniam, col 41, lines 1-10). In addition, all of the references (Wang, Pundir and Sivasubramaniam) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data indexing. This close relation between all of the references highly suggests an expectation of success
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable by Pundir (US 2017/0212891 A1) and in view of Wang (US 2019/0026301 A1) and further in view of Lee (US 2008/0288713 A1).
As to claim 6, Pundir does not explicitly disclose the table segment comprises an extended attribute shadow segment file.
Lee discloses the table segment comprises an extended attribute shadow segment file (See para. [0037], the page table segment has a shadow page file).
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lee teachings in the Pundir system. Skilled artisan would have been motivate to modify the table segment of Pundir to include a shadow segment file, taught by Lee in the Pundir system in order to ensure all the direct segments are handed accordingly (See Lee, para. [0037]). In addition, all of the references (Wang, Pundir and Lee) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data indexing. This close relation between all of the references highly suggests an expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mainali et al. (US 2019/0004863 A1) discloses methods and systems for implementing hash-based partitioning in distributed computing systems are provided. At a high level, a distributed computing system having an underlying range-based partitioning architecture for storage may be configured as a hash-based partitioning system, for example, a hybrid range-hash table storage. An operations engine of the hash-based partitioning system receives a tenant request to provision input/output operations per second (IOPS). The tenant request comprises a requested number of IOPS. Based on the tenant request, a provisioning operation to provision IOPS in a hybrid range-hash table storage with hash-based partitioning is determined. The provisioning operation is selected from one of the following: a table creation provisioning operation, an IOPS increase provisioning operation, and an IOPS decrease provisioning operation. The selected provisioning operation is executed for a corresponding table. A user request for data is processed using the table associated with the requested number of IOPS.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUK TING CHOI/Primary Examiner, Art Unit 2153